DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The spacing of the lines of the specification submitted on 3/6/2020 is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.
Claim Objections
Claims 7,8,11,12 are objected to because of the following informalities:  The use of “if” in these claims creates vague meaning. Applicant is required to delete or amend the “if” to provide better meaning.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


In claims 7,11,12 according to the specification ‘s description on fig.6A,6B and par[0097-0098], page 11, examiner strongly believes “ if the HARQ-ACK is a 1 bit NACK” and “ if the HARQ-ACK is a 1 bit ACK” are not described in the specification.
Similarity in claim 8, according to the specification‘s description on fig.5A,5B and par[0081-0083], pages 9-10, examiner strongly believes “if the HARQ-ACK is a 2-bit NACK-NACK”,  “if the HARQ-ACK is a 2-bit NACK-ACK”, 
“if the HARQ-ACK is a 2-bit ACK-ACK”, and “if the HARQ-ACK is a 2-bit ACK-NACK” are not described in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, 
Claims 7,9,10,11,12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/624,517 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
In claims 7,9,10,11,12  the copending application discloses in claim 10 a terminal comprising a processor that determines a cyclic shift based on a first index according to higher layer signaling ( claims 9,10), and transmits an uplink control information using the cycle shift. The value of the uplink control information is one of a first value, a second value, a third value and a fourth, each corresponds to 0,3,6,9. The first value indicates 1-bit HARQ value 0, the second value indicates 1-bit HARQ value 1. 
Even though the claimed language of the copending application is not exactly identical to that of the instant application, but one skilled in the art would recognize they refer to the same subject matter in that when the HARQ bit is 0, the cyclic shift is based on any index; and when the HARQ bit is 1, the cyclic shift is a sum of an index plus 6 which corresponds to cyclic shift 6 in the copending application.     


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwak et al. (US Pub.2019/0007175).
In claims 7,11,12 Kwak et al. discloses a terminal comprising:
a transmitter that transmits a Hybrid Automatic Repeat Request-Acknowledgement
(HARQ-ACK) on an uplink control channel and a processor that determines a cyclic shift used in transmission of the HARQ-ACK (see fig.47; steps S4701, S4703; par[0676,0684] a UE includes a processor (see fig.48, par[0698]; processor 4821) receives cyclic shift index configuration from a Base station, transmits physical uplink control information using the cyclic shift index. In fig.23, the Ue transmits 1-bit ACK/NACK (see par[0476-078]) and 2-bit ACK/NACK (see par[0483-0487]) on PUCCH); wherein:
if the HARQ-ACK is a 1-bit NACK, the cyclic shift is calculated based on an index and

In claims 9,10 Kwak et al. discloses wherein the processor determines the index based
on at least one of higher layer signaling and a downlink control information ( see par[0475,0676] the UE receives CS index configuration  from the BS through higher layer signaling, downlink control information).
In claim 8, Kwak et al. discloses if the HARQ-ACK is a 2-bit NACK-NACK, the cyclic shift is calculated based on the index,
if the HARQ-ACK is a 2-bit NACK-ACK, the cyclic shift is calculated based on a sum of
the index and the number value being equal to 3,
if the HARQ-ACK is a 2-bit ACK-ACK, the cyclic shift is calculated based on a sum of
the index and the number value being equal to 6, and
if the HARQ-ACK is a 2-bit ACK-NACK, the cyclic shift is calculated based on a sum of
the index and the number value being equal to 9 (see fig.24; par[0483-0487] a CS index is used to transmit 2-bit ACK/NACK. The UE is allocated to receive CS index pairs {0,3} and {6,9} and transmits NACK using CS index 3 and transmits ACK using the CS index 6. In par[0501] the UE is allocated to receive CS index pairs {0,3,6,9} and selects the CS index 3 for 2-bit ACK/NACK).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheng et al. ( US Pat.9,451,599; Method for Transmitting Control Information, User Equipment  and Base station);
Matsumura et al.( US Pub.2020/0170005; Radio Base station and radio Communication Method).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANH N NGUYEN/Primary Examiner, Art Unit 2413